This case is before the court on the employer’s application for stay of enforcement of the January 24, 1979 final decree of the full commission. Upon consideration thereof, it is hereby ordered that the employer shall comply with the decree of the full commission insofar as it requires the payment of compensation benefits on and after January 24, 1979. In all other respects, the operation and effect of the decree of the full commission is stayed until further order of this court. Mr. Justice Doris is of the opinion that the stay should be denied.
Mr. Chief Justice Bevilacqua did not participate.